Case: 17-13495   Date Filed: 07/12/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13495
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:16-cr-00251-RBD-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

STEVEN ARTHUR MORRILL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 12, 2018)

Before WILLIAM PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:
               Case: 17-13495     Date Filed: 07/12/2018    Page: 2 of 3


      Steven Morrill appeals his conviction for attempting to induce a minor to

engage in sexual activity. 18 U.S.C. § 2422(b). Morrill argues that the district court

erred by instructing the jury that “induce means to stimulate the occurrence of or to

cause” because that definition could have caused him to be convicted for causing a

minor to engage in sexual activity instead of causing the minor to assent to engage

in unlawful sexual activity. We affirm.

      “We review de novo the legal correctness of jury instructions, but we review

the district court’s phrasing for abuse of discretion.” United States v. Seabrooks,

839 F.3d 1326, 1332 (11th Cir. 2016). “We review jury instructions ‘to determine

whether the instructions misstated the law or misled the jury to the prejudice of the

objecting party.’” Id. at 1333 (quoting United States v. Gibson, 708 F.3d 1256,

1275 (11th Cir. 2013)).

      Section 2422(b) punishes “[w]hoever, using the mail or any facility or

means of interstate or foreign commerce, . . . knowingly persuades, induces,

entices, or coerces any individual . . . [less than] 18 years [old], to engage in

prostitution or any sexual activity for which any person can be charged with a

criminal offense, or attempts to do so . . . .” 18 U.S.C. § 2422(b). An attempt

occurs if the defendant, “using the internet, act[s] with a specific intent to

persuade, induce, entice, or coerce a minor to engage in unlawful sex.” United

States v. Murrell, 368 F.3d 1283, 1286 (11th Cir. 2004). We have explained that


                                           2
               Case: 17-13495     Date Filed: 07/12/2018    Page: 3 of 3


“induce” means “to stimulate the occurrence of; cause.” Id. at 1287. “With regard

to intent, the government must prove that the defendant intended to cause assent on

the part of the minor, not that he acted with the specific intent to engage in sexual

activity.” United States v. Lee, 603 F.3d 904, 914 (11th Cir. 2010) (internal

quotation marks and citation omitted). We held in Murrell that, “[b]y negotiating

with the purported father of a minor, [the defendant] attempted to stimulate or

cause the minor to engage in sexual activity with him,” which “fit[] squarely within

the definition of ‘induce.’” 368 F.3d at 1287.

      The district court did not err in instructing the jury about the charged

offense. The district court correctly defined “induce” by employing the same

definition we used in Murrell. See United States v. Rutgerson, 822 F.3d 1223, 1232

(11th Cir. 2016), cert. denied, 137 S. Ct. 2158 (2017). And the district court did

not need to include the phrase “the assent of” in its definition. The district court

instructed the jury repeatedly that the government had to prove that Morrill was

guilty of “persuading, inducing, or enticing a minor to engage in sexual activity.”

The instructions required the jury to find that Morrill acted with the intent to

induce a minor, not with the intent to engage in sexual activity with a minor. See

Murrell, 368 F.3d at 1286.

      We AFFIRM Morrill’s conviction.




                                           3